Dear Representative Dewitt,
This office is in receipt of your opinion request dated September 12, 1995, concerning Act 343 (1995) which authorizes hospitals to sell property abandoned to them by discharged or deceased patients, provides for the disposition of proceeds, and determines when property is considered abandoned. Specifically, you ask who has control of the personal property of a deceased who passes away in a nursing home or hospital the nursing home or hospital or the heirs of the deceased?
Act 343 (1995) enacts LSA-R.S. 40:2811 which, in applicable part, states:
      A. Notwithstanding the provisions of the Uniform Disposition of Unclaimed Property statute (R.S.  9:151 et seq.) to the contrary, any property left in the possession of a hospital licensed under the provisions of this Title or owned and operated by the state by a person who has been discharged from such facility, or by a person who has died in such facility, shall be considered abandoned property for the purposes of this Section if:
      (1) The owner of the property or the owner's next of kin has been notified by certified mail, return receipt requested, at the last known address, that the property is in possession of the hospital and must be claimed by the owner or the owner's next of kin within twelve months.
      (2) The owner of the property or the owner's next of kin takes no action within twelve months from the date that the certified letter was sent.
      (3) There is no last known address of the owner or the owner's next of kin.
Subpart (B) of the statute mandates a public sale at the end of January each year for the abandoned property held by the hospital.
Therefore, Act 343 provides two alternatives in answer to your question. The property left with a qualified hospital is deemed `abandoned' if either: (1) the next of kin is notified by certified mail of the hospital's possession of the property at issue takes no action within twelve months from the date the certified notice was sent, or (2) there is no last known address of the deceased or his or her next of kin.
If the latter is the case, the property is deemed abandoned and must be presented for public sale pursuant to Subpart (B) of the statute. If the former is the case, the hospital must remain in possession of the property for twelve months from certified notice. After this period, the hospital must present this property for public sale pursuant to Subpart (B).
However, note that the provisions of LSA-R.S. 40:2811 have been made subject to any provisions of the Uniform Disposition of Unclaimed Property Statute, LSA-R.S. 9:151 et seq. I trust this adequately answers your question. Should you require further assistance, please contact our office.
Very truly yours,
                               RICHARD P. IEYOUB Attorney General
                               BY: JAMES M. ROSS Assistant Attorney General